In re Mires, Larry; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “M”, No. 343,789; to the Court of Appeal, First Circuit, No. CW93-1381.
Granted. Judgment of the court of appeal is’ set aside, and the judgment of the trial court denying summary judgment is reinstated. See Malloy v. Byron E. Talbot Contractor, Inc., 94-1148 (La. 7/1/94, 639 So.2d 1181); Hanks v. Shell Oil Co., 635 So.2d 1118 (La. 1994); Moore v. Crystal Oil Co., 632 So.2d 758 (La.1994). Case is remanded to the district court for further proceedings.
DENNIS, J., not on panel.